DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-4, 6-8, 10-19, 21-27 are pending in the instant application.  Claims 4, 6, 8, 11, 26, and 27 are withdrawn from further consideration as being drawn to a nonelected invention.

2.	Claims 1-3, 7, 10, 12-19, 21-25 are under consideration in this Office Action.

3.	The previous objection to the title has been withdrawn in view of the amendment to the title filed 04/21/2022.

4.	The previous rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of the claim amendment and arguments filed 04/21/2022.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 7, 10, 12-19, 21-25 stand rejected under 35 U.S.C. 103 as being unpatentable over US20160215308 (07/28/2016; reference of record) in view of US20110223641 (09/15/2011; reference of record), Accession Q00955 (01-APR-1993; reference of record), Accession P11154 (01-JUL-1989; reference of record), Accession Q5BAJ4 (26-APR-2005; reference of record), US20160237441 (08/18/2016; reference of record), US20110125118 (05/26/2011; reference of record), Accession P38225 (01-OCT-1994; reference of record), WO2016159869A1 (10/06/2016; reference of record), US20040214306 (10/28/2004; reference of record), CN107164254A (09/15/2017; reference of record), WO2014016328A1 (01/30/2014; reference of record).
	The arguments filed 04/21/2022 have been considered but are not persuasive.  One cannot show nonobviousness by addressing references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  According to MPEP 2144, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicants.  Although teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is an appropriate method for determining obviousness; however, it is just one of a number of valid rationales for doing so.  The Supreme Court in KSR identified several exemplary rationales to support a conclusion of obviousness which are consistent with the proper functional approach to the determination of obviousness as laid down in Graham, which is stated in MPEP 2143.  According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

According to MPEP 2111, while claims must be given their broadest reasonable interpretation consistent with the specification, limitations of the specification cannot be read into the claims to thereby narrow the scope of the claims.  The amended claims filed 04/21/2022 encompass any fungal cell for the production of fatty acids and/or fatty acid- derived products, wherein said fungal cell is genetically modified for overexpression of an endogenous acetyl-CoA carboxylase and an endogenous pyruvate carboxylase.  The amended claims do not recite that the fungal cell has any increase in production of free fatty acid (FFA) over a wild-type fungal cell that was not genetically modified for overexpression of an endogenous pyruvate carboxylase and an endogenous pyruvate carboxylase as stated in the arguments filed 04/21/2022.
Thus, in view of the reference teachings of record it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the references to arrive at the claimed invention by genetically modifying the S. cerevisiae yeast of US20160215308 to overexpress the endogenous acetyl-CoA carboxylase ACC1 and the endogenous pyruvate carboxylase PYC1 of Accession P11154; overexpress citrate synthase of US20160237441, ATP-citrate lyase of US20110223641 or Accession Q5BAJ4, fatty acid transporter protein of Accession P38225, and/or GGA2 of WO2016159869A; and downregulate expression of endogenous phosphoglucose isomerase of US20110125118 by replacing the promoter of the gene encoding the phosphoglucose isomerase with the weaker promoter pGSP2 of US20040214306.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a genetically modified yeast that can produce fatty acids and/or fatty acid-derived products.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because genetically modifying S. cerevisiae yeast to produce a desired product including fatty acids and/or fatty acid-derived products in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.
Amending the claims to recite that the claimed fungal cell has an increase in production of free fatty acid (FFA) over a wild-type fungal cell that was not genetically modified for overexpression of an endogenous pyruvate carboxylase and an endogenous pyruvate carboxylase would aid in overcoming the rejection.

The reference teachings and rejection of record is reproduced below.
	US20160215308 teaches genetically modified yeast Saccharomyces cerevisiae host cell capable of overproducing one or more fatty acids, or fatty acid-derived compounds, or a mixture thereof, comprising: (a) increased expression of acetyl-CoA carboxylase, (b) increased expression of one or more fatty acid synthases, and (c) optionally reduced expression of one or more enzymes involved in or in the β-oxidation pathway.  US20160215308 teaches fatty acid biosynthesis in S. cerevisiae requires acetyl-CoA carboxylase (ACC; encoded by the ACC1 gene) and the fatty acid synthase complex (FAS; encoded by FAS1 and FAS2).  See entire publication and claims especially claims 1-9 and paragraphs [0006]- [0008] and [0093].
The teachings of the reference differ from the claims in that the reference does not teach that the genetically modified yeast overexpresses pyruvate carboxylase.

	US20110223641 teaches oleaginous yeast including Yarrowia lipolyticacomprising a genetic modification that increases expression of one or more genes selected from the group of pyruvate carboxylase,  Hemoglobin, Cytochrome, GLUT, Malic Enzyme, ACC, SCD, FAA1, ACS, ACS2, FAT1, FAT2, PCS60, ACLY, FAS, Acyl-CoA synthetase, , and AMPK genes (see claims 23-37).  US20110223641 teaches that most organisms including yeast are able to synthesize fatty acids de novo from a variety of carbon sources where in an initial step acetyl-CoA is carboxylated by the addition of CO2 to malonyl-CoA, by the enzyme acetyl-CoA carboxylase (ACC; encoded by ACC1 and HFA1 in yeast) (see paragraph [0056]).  US20110223641 teaches a method, comprising modifying the fatty acid profile, the triacylglycerol profile, the fatty acid synthesis rate, the triacylglycerol synthesis rate, the extent of fatty acid derivative accumulation in the cell, the rate of fatty acid derivative secretion, the rate of carbohydrate to fatty acid or fatty acid derivative conversion, the efficient yield of carbohydrate to fatty acid or fatty acid derivative conversion using said yeast (see paragraphs [0014], [0080]).  US20110223641 teaches a method for the overexpression of ATP citrate lyase (ACLY) in a microbe, for example Y. lipolytica, for the large-scale production of a biofuel or biofuel precursor (see paragraph [0088]). 

Accession Q00955 teaches the Saccharomyces cerevisiae acetyl-CoA carboxylase ACC1 (see attached record).

Accession P11154 teaches the Saccharomyces cerevisiae pyruvate carboxylase PYC1(see attached record).

Accession Q5BAJ4 teaches the Aspergillus nidulans ATP:citrate lyase AnACL (see attached record).

US20160237441 teaches yeast comprising a heterologous gene encoding a pyruvate dehydrogenase subunit mutant having a mutated phosphorylation site, a gene encoding a pyruvate transporter, and a gene encoding a citrate synthase including S. cerevisiae CIT1 (see paragraphs  [0075]- [0076]).

US20110125118 teaches a method for producing 3-hydroxypropionic acid (3-HP) comprising: i) combining hydrogen, a carbon source selected from carbon monoxide and carbon dioxide, and a culture of microorganism cells, wherein a) said microorganism cells are genetically transformed to introduce or increase one or more enzymatic activities for conversion of the carbon source to malonate semialdehyde, wherein said enzymatic activities are selected from the group consisting of phosphoglucose isomerase, inositol-1-phosphate synthase, inositol deoxy-D-gluconate isomerase, 5-dehydro-2-deoxygluconokinase, and deoxyphophogluconate aldolase; and b1) said microorganism cells are genetically transformed to introduce or increase enzymatic activity for conversion of malonate semialdehyde to 3-HP, and/or b2) said microorganism cells are capable of producing 3-HP at a rate of at least 1 g/L/hr in the absence of genetic modification for conversion of malonate semialdehyde to 3-HP; and ii) maintaining the combined hydrogen, carbon source, and microorganism cells for a suitable time and under conditions sufficient to produce malonate semialdehyde and convert the malonate semialdehyde to 3HP (see entire publication and claims especially claims 1-10).

Accession P38225 teaches the Saccharomyces cerevisiae fatty acid transport protein (see attached record).

WO2016159869A1 teaches in EXAMPLE 17 overexpression of endogenous yeast genes including GGA2 to increase precursor supply for very long chain fatty acid (VLCFA) synthesis (see page 56, line 20 to page 36, line 29).

US20040214306 teaches the weaker promoter pGSP2 (see paragraph [0091]).

CN107164254A teaches promoter PHXT1 (see SEQ ID NO: 9) and that a microorganism including yeast further comprises an ERG9 gene operably regulated, where the operable regulation and control of the ERG9 gene comprises but is not limited to, replacement of a promoter of the ERG9 gene, so that the expression of the ERG9 gene can be regulated and controlled as required improved (see page 3, 3rd paragraph of machine translation).

WO2014016328A1 teaches an isolated microorganism including yeast which has been genetically modified for increased production of fatty acids, by modification of expression of one or more genes involved in fatty acid synthesis selected from the fadB gene, the fadA gene, and a gene encoding a thioesterase, and whereby production of the substrate for said thioesterase is ensured by the presence of either: a) recombinant gene encoding an ferredoxin-dependent enoyl-CoA reductase and a recombinant pyruvate:ferredoxin oxidoreductase gene; or b) a recombinant gene encoding a NADH dependent trans-enoyl-CoA reductase.  WO2014016328A1 teaches that the microorganism comprises an engineered gene deletion and/or inactivation in a gene encoding an enzyme selected from the group consisting of D-lactate dehydrogenase (d-ldh), L-lactate dehydrogenase (l-ldh), phosphotransacetylase (pta), pyruvate decarboxylase (pdc) and pyruvate dehydrogenase (pdh) and any combination thereof.  See entire publication and claims especially claims 9-13.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the references to arrive at the claimed invention by genetically modifying the S. cerevisiae yeast of US20160215308 to overexpress the acetyl-CoA carboxylase ACC1 and the pyruvate carboxylase PYC1 of Accession P11154; overexpress citrate synthase of US20160237441, ATP-citrate lyase of US20110223641 or Accession Q5BAJ4, fatty acid transporter protein of Accession P38225, and GGA2 of WO2016159869A; and downregulate expression of endogenous phosphoglucose isomerase of US20110125118 by replacing the promoter of the gene encoding the phosphoglucose isomerase with the weaker promoter pGSP2 of US20040214306.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a genetically modified yeast that can produce fatty acids and/or fatty acid-derived products where overexpression of the enzymes and downregulation of  endogenous phosphoglucose isomerase allows carbon flow from substrates to the production fatty acids and/or fatty acid-derived products.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the genetically modified yeast to have the native promoter of ERG9 with the carbon-source-dependent promoter PHXT1 as taught by CN107164254A to control expression of ERG9.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the genetically modified yeast to delete the gene encoding pyruvate decarboxylase of WO2014016328A1 as recited in claim 17 to prevent carbon flow away from production of fatty acids and/or fatty acid-derived products by the genetically modified yeast.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the genetically modified yeast to downregulate the expression of the enzymes recited in claim 18 and overexpress the enzymes recited in claims 19 and 20 as routine optimization and/or as desired in over to direct carbon flow toward the production of fatty acids and/or fatty acid-derived products by the genetically modified yeast.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because genetically modifying S. cerevisiae yeast to produce a desired product including fatty acids and/or fatty acid-derived products in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

8.	Claims 1-3, 5, 7, 9, 10, and 12-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of US Patent 10533198 (01/14/2020; reference of record) in view of US20160215308 (07/28/2016; reference of record), US20110223641 (09/15/2011; reference of record), Accession Q00955 (01-APR-1993; reference of record), Accession P11154 (01-JUL-1989; reference of record), Accession Q5BAJ4 (26-APR-2005; reference of record), US20160237441 (08/18/2016; reference of record), US20110125118 (05/26/2011; reference of record), Accession P38225 (01-OCT-1994; reference of record), WO2016159869A1 (10/06/2016; reference of record), US20040214306 (10/28/2004; reference of record), CN107164254A (09/15/2017; reference of record), WO2014016328A1 (01/30/2014; reference of record).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The arguments filed 04/21/2022 have been considered but are not persuasive.  According to MPEP 2111, while claims must be given their broadest reasonable interpretation consistent with the specification, limitations of the specification cannot be read into the claims to thereby narrow the scope of the claims.  The amended claims filed 04/21/2022 encompass any fungal cell for the production of fatty acids and/or fatty acid- derived products, wherein said fungal cell is genetically modified for overexpression of an endogenous acetyl-CoA carboxylase and an endogenous pyruvate carboxylase.  The amended claims do not recite that the fungal cell has any increase in production of free fatty acid (FFA) over a wild-type fungal cell that was not genetically modified for overexpression of an endogenous pyruvate carboxylase and an endogenous pyruvate carboxylase as stated in the arguments filed 04/21/2022.

	The claims and/or the specification of the patent teach a fungal cell including S. cerevisiae yeast for overproducing fatty acids, the fungal cell comprising an acetyl-CoA caboxylase gene, wherein the acetyl-CoA carboxylase gene is a mutated acetyl-CoA carboxylase gene encoding a mutated acetyl-CoA carboxylase comprising SEQ ID NO: 16, in which the serine at position 659 has been replaced by alanine and the serine at position 1157 has been replaced by alanine.

The teachings of all the references have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or combine the references to arrive at the claimed invention by genetically modifying the S. cerevisiae yeast of the patent to overexpress the endogenous acetyl-CoA carboxylase ACC1 and the endogenous pyruvate carboxylase PYC1 of Accession P11154; overexpress citrate synthase of US20160237441, ATP-citrate lyase of US20110223641 or Accession Q5BAJ4, fatty acid transporter protein of Accession P38225, and GGA2 of WO2016159869A; and downregulate expression of endogenous phosphoglucose isomerase of US20110125118 by replacing the promoter of the gene encoding the phosphoglucose isomerase with the weaker promoter pGSP2 of US20040214306.  


9.	Claims 1-3, 5, 7, 9, 10, and 12-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of US Patent 11162119 (11/02/2021; reference of record) in view of US20160215308 (07/28/2016; reference of record), US20110223641 (09/15/2011; reference of record), Accession Q00955 (01-APR-1993; reference of record), Accession P11154 (01-JUL-1989; reference of record), Accession Q5BAJ4 (26-APR-2005; reference of record), US20160237441 (08/18/2016; reference of record), US20110125118 (05/26/2011; reference of record), Accession P38225 (01-OCT-1994; reference of record), WO2016159869A1 (10/06/2016; reference of record), US20040214306 (10/28/2004; reference of record), CN107164254A (09/15/2017; reference of record), WO2014016328A1 (01/30/2014; reference of record).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The arguments filed 04/21/2022 have been considered but are not persuasive.  According to MPEP 2111, while claims must be given their broadest reasonable interpretation consistent with the specification, limitations of the specification cannot be read into the claims to thereby narrow the scope of the claims.  The amended claims filed 04/21/2022 encompass any fungal cell for the production of fatty acids and/or fatty acid- derived products, wherein said fungal cell is genetically modified for overexpression of an endogenous acetyl-CoA carboxylase and an endogenous pyruvate carboxylase.  The amended claims do not recite that the fungal cell has any increase in production of free fatty acid (FFA) over a wild-type fungal cell that was not genetically modified for overexpression of an endogenous pyruvate carboxylase and an endogenous pyruvate carboxylase as stated in the arguments filed 04/21/2022.

	The claims and/or the specification of the patent teach a fungal cell comprising an acetyl-CoA carboxylase gene, wherein the acetyl-CoA carboxylase gene is a mutated acetyl-CoA carboxylase gene encoding a mutated acetyl-CoA carboxylase comprising SEQ ID NO:16 having alanine at the position 659.

The teachings of all the references have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or combine the references to arrive at the claimed invention by genetically modifying the S. cerevisiae yeast of the patent to overexpress the endogenous acetyl-CoA carboxylase ACC1 and the endogenous pyruvate carboxylase PYC1 of Accession P11154; overexpress citrate synthase of US20160237441, ATP-citrate lyase of US20110223641 or Accession Q5BAJ4, fatty acid transporter protein of Accession P38225, and GGA2 of WO2016159869A; and downregulate expression of endogenous phosphoglucose isomerase of US20110125118 by replacing the promoter of the gene encoding the phosphoglucose isomerase with the weaker promoter pGSP2 of US20040214306.  



Conclusion

10.	No claim is allowed.  

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652